UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6508


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRENCE PETERS, a/k/a The Dred, a/k/a Dred,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge.    (3:08-cr-00186-REP-RCY-1; 3:12-cv-00129-REP-
RCY)


Submitted:   August 27, 2015                 Decided:   August 31, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terrence Peters, Appellant Pro Se.             Peter Sinclair Duffey,
Assistant United States Attorney,            Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terrence Peters seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2012) motion.                                    The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate        of      appealability           will      not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                       When the district court denies

relief    on    the    merits,       a    prisoner         satisfies        this    standard      by

demonstrating         that     reasonable            jurists     would        find       that    the

district       court’s      assessment       of       the    constitutional             claims    is

debatable       or    wrong.        Slack    v.       McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and      that       the    motion     states       a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Peters    has    not     made    the      requisite          showing.         On     appeal,      we

confine    our       review    to    the    issues          raised     in    the     Appellant’s

brief.     See 4th Cir. R. 34(b).                    Because Peters’ informal brief

does     not     challenge          the    basis           for   the        district       court’s

disposition,         Peters     has       forfeited          appellate        review       of    the

                                                 2
court’s   order.    Accordingly,      we   deny   a   certificate   of

appealability and dismiss the appeal.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                            DISMISSED




                                  3